Case 1:17-cv-03273-TWP-DML Document 240 Filed 12/17/19 Page 1 of 2 PageID #: 2315




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES,                      )
  L.L.C.,                                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )    No. 1:17-cv-03273-TWP-DML
                                                    )
  JAMES BURKHART, et al.                            )
                                                    )
                             Defendants.            )
                                                    )
                                                    )
  ROB NEW,                                          )
                                                    )
                             Intervenor.            )
                                                    )
  BARNES & THORNBURG LLP,                           )
  FIRST FEDERAL SAVINGS BANK,                       )
  THOMAS MILLS,                                     )
                                                    )
                             Interested Parties.    )

                  Entry and Order from Settlement Conference
        The plaintiff, by its authorized representative and by counsel, and the

  defendant Roger Werner, in person and by counsel, appeared for a settlement

  conference on December 16, 2019, with the magistrate judge. The conference was

  held and concluded without settlement.

        This case is set for a telephone status conference on February 11, 2020, at

  9:30 a.m. (Eastern), with Magistrate Judge Debra McVicker Lynch. The court will

  contact counsel by separate email through the court’s electronic filing system with

  the call-in information to be used to participate in the conference.

         So ORDERED
                                          ____________________________________
         Date: 12/17/2019                    Debra McVicker Lynch
                                             United States Magistrate Judge
                                             Southern District of Indiana
Case 1:17-cv-03273-TWP-DML Document 240 Filed 12/17/19 Page 2 of 2 PageID #: 2316
  Distribution:
  All ECF-registered counsel of record by email through the Court’s ECF system




                                          2
